Honorable Homer Garrison, Jr.
Director, Texas Department of Public Safety
Box 4087, North Austin Station
Austin, Texas

                                   Opinion No. S-133

                                   Re:   legality of a motor bus carrier
                                         whose regular route Certificate
                                         of Convenience and Necessity has
                                         been suspended continuing to
                                         originate charter trips from
                                         points along, and adjacent to,
                                         the routes set out in the sus-
                                         pended certificate when said
                                         carrier holds a Certificate of
                                         Compliance ,underRailroad Commis-
Dear Colonel Garrison:                   sion General Order No. 56-A.

          We quote from .yourletter of June 8, 1954:

          "In recent weeks . . 1 at least one carrier who volun-
     tarily applied for and obtained from the Railroad Commission
     of Texas a suspension of the motor bus service, authorized
     by his regular route certificate has attempted to engage in
     the transportation of charter parties. It is the position
     of this Department that such motor bus carrier cannot, dur-
     ing the time that his regular certificate is under suspen-
     sion, legally engage in the transportation of passengers
     for hire by special charter party trips.

          "Will you please give us your valued opinion on the
     above question advising whether or not we are correct in
     our interpretation of the law and general order number 56-
     A of the Railroad Commission of Texas?"

          In answering your question we have assumed the further fact that
the carrier referred to in your request has attempted to originate such
charter trips from points along, or adjacent to, the routes set out in his
suspended certificate.
                                                                              . .
                                                                                    .




Honorable Homer Garrison, Jr., page 2 (S-133)



          In Attorney General's Opinion No. 1430, issued June 7, 1940,
this office concluded that a carrier, holding a certificate authorizing
operation upon certain routes only, could not lawfully operate regularly
or on a charter-trip basis over other and different routes without secur-
ing an enlargement of the certificate to authorize the same.

          Subsequent to this holding General Order No. 56-n was promulgated
by the Railroad Commission of Texas, which reads, in part, as followe:

          "(1) Each holder of a Certificate of Convenience and
     Necessity issued by the Commission authorizing the transpor-
     tation of passengers for hire is hereby authorized to orig-
     inate at any point along the routes named in its certificate
     or territory adjacent thereto which is not served by any
     other Motor Bus Company operating by authority granted by
     this Commission, charter or special parties and to trans-
     port them for hire on charter trips and party trips destined
     to any point in Texas, provided, said Motor Bus Company com-
     plies with the terms hereof.



          "(2) That this General Order is the authority for each
     Motor Bus Company, which complies with the terms hereof; a e *"
     (Emphasis added)

            As above set out, General Order No. 56-A authorizes charter op-
erations to be performed by each "holder of a Certificate of Convenience
end Necessity issued by the Commission". The carr$er discussed in your
request clearly could not be such a "holder" because his certificate and
all operations pursuant thereto have~been suspended. Further, under the
terms of General Order No. 56-A, the origin points of all charter trips
are limited   to those points along the routes named in the carrier's cer-
tificates or to those points $n the territory adjacent thereto. Following
 suspension of a carrier's regular route certificate there would be no au-
thorized fixed route from which the.carrier could originate charter trips.
We therefore conclude that a carrier's authority to conduct charter opera-
tions, granted by, and through comp$iance with, General Order No. 56-A, re-
mains in force only so long as compliance with the order continues, and
 such compliance cannot continue unless the carrier holds a valid, effec-
tive regular route Certificate of Convenience and Necessity issued by the
Railroad Commission of Texas.



                                SUMMARY


          A motor bus carrier whose regular route Certificate
     of Convenience and Necessity has been suspended cannot
Honorable Homer Garrison, Jr., page 3 (S-133)



    continue to originate charter tripe from points along, and
    adjacent to, the routes named in the suspended certificate
    as he can no longer comply with Railroad Commission General
    Order No. 56-A.

APPROVED:                            ,Yours very truly,

Phillip Robinson                      JOHN BEN SEHPPERD
Oil & Gas Division                    Attorney General of Texas

W. V. Geppert
Reviewer

Robert S. Trotti                          Mert Starnes
First Assistant                            Assistant

John Ben Shepperd
Attorney General